Opinion filed December 5, 2019




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-19-00376-CV
                                     ___________

           IN RE OFFICE OF THE ATTORNEY GENERAL
                          OF TEXAS


                         Original Mandamus Proceeding


                     MEMORANDUM OPINION
      Relator, the Office of the Attorney General of Texas (the OAG), filed this
original petition for writ of mandamus in which it requests that we instruct the
Honorable David W. Lindemood, Presiding Judge of the 318th District Court of
Midland County, to vacate an order entered on October 25, 2019, in Cause
No. FM65190. Relator also filed a motion in which it requested that we issue a
temporary stay of the trial court’s order.
      Mandamus is warranted only when the trial court clearly abused its discretion
and there is no adequate remedy by appeal. In re N. Cypress Med. Ctr. Operating
Co., 559 S.W.3d 128, 130 (Tex. 2018) (orig. proceeding). As the party seeking
relief, the OAG has the burden to provide this court with a sufficient mandamus
record to establish a right to the requested relief. See Walker v. Packer, 827 S.W.2d
833, 837 (Tex. 1992) (orig. proceeding); see also TEX. R. APP. P. 52.7(a). From the
record that has been presented, we are unable to determine that the OAG is entitled
to the mandamus relief that it seeks.
        We deny the petition for writ of mandamus. Because we have denied the
petition for writ of mandamus, the OAG’s request for a temporary stay of the trial
court’s order is moot.


                                                                   PER CURIAM


December 5, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2